ORFINGER, Judge.
The trial court erred in holding that an experienced narcotics officer could not testify as to the weight of a bag containing cocaine which he had seen the defendant remove from his back, tear open and throw into a pond. An experienced narcotics officer (as well as a lay witness) can testify to the approximate weight of a given matter. Madruga v. State, 434 So.2d 331 (Fla. 3d DCA 1983); Capo v. State, 406 So.2d 1242 (Fla. 1st DCA), pet. for rev. denied, 413 So.2d 875 (Fla.1982). The proffered testimony would be sufficient to show the corpus delicti of trafficking in 400 grams or more of cocaine, so as to make defendant’s voluntary statement that he was carrying approximately one pound of cocaine admissible. See State v. Allen, 335 So.2d 823 (Fla.1976). The trial court therefore erred in dismissing the trafficking charge.
REVERSED and REMANDED.
COBB and SHARP, JJ., concur.